As filed with the Securities and Exchange Commission on May 31, 2007 1933 Act File No. 333-28697 1940 Act File No. 811-08243 SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 70 [ X ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ X ] Amendment No. 71 [ X ] (Check appropriate box or boxes.) Direxion Funds 33 Whitehall Street, 10th Floor New York, New York 10004 (Exact name of Registrant as Specified in Charter) (Address of Principal Executive Office) (Zip Code) Registrant’s Telephone Number, including Area Code: (646) 572-3390 Daniel D. O’Neill 33 Whitehall Street, 10th Floor New York, New York 10004 (Name and Address of Agent for Service) Copy to: Angela L. Pingel U.S. Bancorp Fund Services, LLC 615 East Michigan Milwaukee, WI 53202 It is proposed that this filing will become effective (check appropriate box) [ ] immediately upon filing pursuant to paragraph (b) [ ] on (date) pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on (date) pursuant to paragraph (a)(1) [ ] 75 days after filing pursuant to paragraph (a)(2) [ ] on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [ X ] This post-effective amendment designates a new effective date for a previously filed post- effective amendment. EXPLANATORY NOTE Designation of New Effective Date for Previously Filed Amendment Post-Effective Amendment No. 69 (“the “Amendment”) was filed pursuant to Rule 485(a)(1) under the Securities Act of 1933 on April 4, 2007, and pursuant to Rule 485(a)(1) would become effective on June 1, 2007. This Post-Effective Amendment No. 70 is being filed pursuant to Rule 485(b)(1)(iii) for the sole purpose of designating June 11, 2007 as the new date upon which the Amendment shall become effective. This Post-Effective Amendment No. 70 incorporates by reference the information contained in Parts A, B and C of the Amendment. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended, the Registrant certifies that this Post-Effective Amendment No. 70 to its Registration Statement meets all the requirements for effectiveness pursuant to Rule 485(b) of the Securities Act of 1933, as amended, and the Registrant has duly caused this Post-Effective Amendment No. 70 to its Registration Statement on Form N-1A to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of New York and the State of New York on May 31, 2007. DIREXION FUNDS By:/s/ Daniel D. O’Neill Daniel D. O’Neill President Pursuant to the requirements of the Securities Act of 1933, as amended, this Post-Effective Amendment No. 70 to its Registration Statement has been signed below by the following persons in the capacities and on the dates indicated. Signature Title Date /s/ Lawrence C. Rafferty* Chairman of the Board May 31, 2007 Lawrence C. Rafferty /s/ Jay F. Higgins* Trustee May 31, 2007 Jay F. Higgins /s/ Daniel J. Byrne* Trustee May 31, 2007 Daniel J. Byrne /s/ Gerald E. Shanley III* Trustee May 31, 2007 Gerald E. Shanley III Trustee John Weisser /s/ Daniel D. O’Neill President May 31, 2007 Daniel D. O’Neill *By: /s/ Daniel D. O’Neill Daniel D. O’Neill, President and Attorney-In Fact
